Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parathanam in US20070026247.

Regarding Claim 1 11:  Parathanam teaches the creation of La2Zr2O7 (See Example), which may be presented as La1Zr1O3.5, wherein the composition may be doped on either the La(trivalent) or Zr (tetravalent) site.  Parathanam teaches that the material may be doped with Bi in an amount from 0.1 mol% or more (See Paragraph 29).  Parathanam also teaches that various other dopants may be included such as Ta or Nb (pentavalent), which also may be doped on the site in an amount greater than 0.1 mol% (See Paragraph 29).  Based on such doping the material may be considered as LaZr1-aMaO3.5, wherein M is chosen as Ta or Nb, x is greater than 0.1 mol%, and Bi may be doped in an amount greater than 0.1 mol%.  The value of x+y+z is equal to 2 and the value of 3x+4y+5z may lie within the claimed range, wherein the inequality is equal to 3(1)+4(1-a)+5a and a is greater than 0.001, rendering the inequality as greater than 7.001. Thus Parathanam teaches an overlapping range of compositions.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only have to select from the overlapping portion of the range to arrive at the invention as claimed.  

Parthanam is silent in terms of the structure of the material; however, the composition is the same as that which is described in the instant specification’s examples and the material is heat treated within the same temperature range as shown in the examples (disclosed range from 1000-1200C).  Materials of the same composition and undergoing similar heat treatment regimes would necessarily be of the same structure.

Parthanam is silent in terms of the ceramic emitting light; however, this property would have necessarily followed from the composition as created.  The intended use of Parthanam is noted, but since Parthanam teaches an overlapping range of compositions, those compositions would be capable of the same properties in terms of emission characteristics. 

Regarding Claim 2:  The value of x+y+z is equal to 2 and the value of 3x+4y+5z may lie within the claimed range, wherein the inequality is equal to 3(1)+4(1-a)+5a and a is greater than 0.001, rendering the inequality as greater than 7.001. Thus Parathanam teaches an overlapping range of compositions (See Paragraph 29).  

Regarding Claim 3-6: Parathanam teaches that dopants such as Ta or Nb may be doped on the Zr site in an amount greater than 0.1 mol% (0.01) (See Paragraph 29). Thus Parathanam teaches an overlapping range of compositions.

Regarding Claims 7-10: Parathanam teaches that the material may be doped with Bi in an amount from 0.1 mol% or more (See Paragraph 29).  Thus Parathanam teaches an overlapping range of compositions.

Allowable Subject Matter
Claims 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claimed subject matter is allowable over the prior art as it cannot be anticipated or rendered obvious.  The closest prior art in terms of the material of the claims is to the currently cited Parathanam, who teaches the same material used in a device that is not a light emitting device.  It would not have been obvious to include this material as a wavelength converter in such a device as Parathanam does not recognize this property.  Wo2018/029906 submitted in the IDS is also noted as being relevant prior art, teaching the emission properties of similar compounds, which have Bi doping but lack pentavalent ions.  The material of ‘906 is materially different from that which is claimed, wherein the difference in the prior art and claimed compositions is not obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734